PER CURIAM.
Without examining this case now as to its merits, the court has concluded that it is not advisable or proper to interfere with the discretion of the trial court in the granting of the temporary injunction. Adhering to the construction we have heretofore given the act allowing appeals in such cases, we affirm the judgment of the Circuit Court. Lehman v. Graham, 135 Fed. 39, 67 C. C. A. 513; Railroad Comm. v. Rosenbaum, 130 Fed. 110, 64 C. C. A. 444; Kerr v. New Orleans, 126 Fed. 920, 61 C. C. A. 450; Massie v. Buck, 128 Fed. 27, 62 C. C. A. 535.
On Petition for Rehearing.
The judges who concurred in our former decree are still satisfied therewith, and the petition for rehearing is denied.